Citation Nr: 1035240	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-12 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, including 
due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, the Board reopened the claim on the basis of 
new and material evidence, and then remanded the case to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating the 
claim on the underlying merits.


FINDINGS OF FACT

There is no indication the Veteran had a skin disorder while in 
the military, within one year of his discharge, or even for many 
ensuing years, and the most probative (competent and credible) 
medical and other evidence of record indicates this condition is 
unrelated to his military service, including to his presumed 
exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The Veteran's skin disorder was not incurred in or aggravated by 
his military service and may not be presumed to have been 
incurred in service, including as a result of his exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2005, 
February 2007 and December 2009.  The letters informed him of the 
evidence required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the February 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective date 
elements of the claim.  Moreover, the AMC has readjudicated the 
claim in the SSOC since issued in June 2010.  See again Mayfield 
IV and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified 
("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), VA treatment records and lay 
statements in support of his claim.  In addition, the AMC 
arranged for a VA compensation examination in February 2010 to 
determine whether the rash on his face and skin is attributable 
to his military service, particularly his exposure to Agent 
Orange.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And in 
obtaining an opinion concerning this determinative issue, there 
was substantial compliance with the Board's September 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the 
Board is satisfied that VA has provided all assistance required 
by the VCAA and appellate review may proceed without prejudicing 
the Veteran.  

II.  Entitlement to Service Connection for a Skin Disorder, 
Including due to Agent Orange Exposure

The Veteran contends that he suffers from a skin disorder due to 
his military service and, specifically, as a result of his 
presumed exposure to Agent Orange or other herbicides while 
stationed in Vietnam.  Unfortunately, however, after reviewing 
the relevant evidence of record, the Board finds that the 
preponderance of the evidence is against his claim for service 
connection, so the Board must deny his claim.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence relating the current disorder to 
service must be medical unless it concerns a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).



When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).



"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's 
General Counsel held that service on a deep-water naval vessel 
off the shores of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, may not be considered 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  And the Federal Circuit Court since has clarified 
that service in the Republic of Vietnam requires service on the 
landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).

The following diseases are associated with herbicide exposure for 
purposes of this presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II Diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In this case, the Veteran has the required current diagnosis of a 
skin disorder, namely, rosacea and sebhorreic dermatitis 
according to his VA treatment records dated from March to August 
2005 and in January 2006, as previously conceded in the Board's 
September 2009 remand.  Moreover, in compliance with the 
September 2009 remand directives, he had a VA compensation 
examination in February 2010, during which the VA examiner 
confirmed the current diagnosis of rosacea.  So the requirement 
of current disability has been met.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of 
current disability, there could be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).



Therefore, the dispositive issue is whether there is any 
competent and credible evidence linking the Veteran's current 
skin disorder to his military service, including especially to 
his presumed exposure to Agent Orange in Vietnam.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this 
critical respect that the Veteran's claim fails.

As previously noted in the Board's September 2009 remand, the 
Veteran contends that his skin disorder is primarily due to his 
exposure to herbicides, especially Agent Orange, while stationed 
in Vietnam.  His service personnel records (SPRs), including his 
DD Form 214, confirm he served in Vietnam during the Vietnam War.  
Concerning this, the Board already has conceded that he did serve 
in Vietnam during the Vietnam Era, and it is resultantly presumed 
he was exposed to herbicide agents in that capacity while 
overseas.  Regardless, in order for him to be entitled to 
presumptive service connection on the basis of that Agent Orange 
exposure, the record must also establish that he has a disease to 
which this presumption applies.  Further, this specific disorder 
must have manifested to a compensable degree of at least 10-
percent disabling within a specified time following his last 
exposure.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

Unfortunately, although it is presumed the Veteran was exposed to 
Agent Orange since he served in Vietnam during the Vietnam era, 
the most probative (competent and credible) medical and other 
evidence of record does not also establish that he has a skin 
disease of the specific type required that would, in effect, 
mandate the Board to presume his skin disorder was incurred 
during his military service from that presumed exposure to Agent 
Orange.



Concerning this, VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630-27641 (2003).  The Veteran must be 
diagnosed with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation).  The Court has 
specifically held that the provisions set forth in Combee, which, 
instead, concerned exposure to radiation, are nonetheless 
applicable in cases, as here, involving exposure to Agent Orange.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

Regarding the potential incurrence of a relevant injury or 
disease in service, the Veteran's October 1965 entrance 
examination fails to note the presence of a skin disorder prior 
his military service.  More importantly, his separation 
examination from September 1968 is also unremarkable for any skin 
disorder, either in the way of a relative subjective complaint or 
objective clinical finding such as a pertinent diagnosis.  
Further, in the interim, the rest of his STRs are equally 
unremarkable regarding any complaints, treatment, or diagnoses of 
a skin disorder of any sort during his service, even while 
stationed overseas in Vietnam.  

The evidence in the claims file simply does not etiologically 
link the Veteran's current skin disorder to his military service 
- including especially to his presumed exposure to Agent Orange 
in Vietnam.  More to the point, he was as mentioned scheduled for 
a VA compensation examination in February 2010.  He stated that 
he had noticed "pimples" and a "rash" involving his cheeks, 
forehead and neck after returning from Vietnam.  He also said he 
tried topical treatments, but that they were ineffective.  As 
well, he tried Cortaid and cortisone, which helped but did not 
totally eliminate the problem.  For the 12 months prior to the VA 
examination, he had been using Cortaid.  On objective physical 
examination, the VA compensation examiner noted pearly papules 
around the Veteran's eyes and closed comedones diffused over his 
nose.  The examiner also found very slightly hyper-pigmented 
plaque on the right cheek, measuring 1 cm. by 0.5 cm. with 
irregular boarders.  Finally, there were faint, diffuse patches 
of erythema over the cheeks, forehead, and anterior neck.  The 
examiner confirmed the January 2006 diagnosis of rosacea.  

But after also reviewing the claims file for the pertinent 
medical and other history, the examiner concluded the Veteran's 
current skin disorder, rosacea, "is not related to his military 
service or to exposure to agent orange because [the examiner] has 
not found any literature to suggest a causal link between agent 
orange and rosacea."  The Board finds this opinion is entitled 
to considerable probative weight since it was based on an actual 
examination of the Veteran and review of his pertinent history.  
The opinion, though unfavorable, therefore has the proper factual 
foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 
(1993); Black v. Brown, 5 Vet. App. 177 (1993).  It also contains 
discussion of the rationale and discredits the notion that the 
Veteran's particular skin disorder is attributable to exposure to 
Agent Orange during or coincident with his service in Vietnam.  
In other words, the opinion is not just based on data and 
conclusions.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Moreover, 
it is unrefuted.

Overall, the evidence dated since service simply does not support 
this notion that the Veteran's skin disorder dates back to his 
military service.  The first documented post-service complaint of 
a skin disorder was in August 2005, approximately 37 years after 
his separation from service.  This 37-year lapse between the 
conclusion of his service and the first documented post-service 
complaint of a rash on his face and skin is compelling evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service resulting 
in any chronic or persistent disability).

Furthermore, there also is no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Following separation, there are 
no records of complaints or treatment for a skin disorder until 
2005, so for more than 3 decades and nearly 4 decades.  This, 
incidentally, was well beyond the one-year presumptive period 
following his discharge from service for the initial 
manifestation of a skin disorder (if cancerous) to a compensable 
degree of at least 10-percent disabling to otherwise warrant 
presuming the skin disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Consequently, the only evidence of record supporting his 
contention that his skin disorder is related to his military 
service comes from the Veteran personally and two letters from 
his wife.  He claims his skin disorder is logically due to his 
military service because he first noticed it after returning from 
Vietnam.  The August and October 2006 letters submitted by his 
wife are duplicates and state that he told her in 1980 that he 
had had the skin condition since his return from Vietnam and had 
required continuous treatment since.

Even as a layman, the Veteran is competent to proclaim having 
experienced discomfort or noticed a rash on his face and skin 
while in service and during the many years since.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability, including during service, even where not corroborated 
by contemporaneous medical evidence).  But his lay testimony 
concerning this, while competent, is not also credible given that 
he did not have any relevant complaints (e.g., pertinent 
symptoms) for so many years following the conclusion of his 
service, until treatment records from VA beginning in August 2005 
diagnosed him with seborrheic dermatitis.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Moreover, it is worth repeating that the question of whether 
there is indeed this etiological link between the skin disorder 
and his military service is a medical, not lay determination.  38 
C.F.R. § 3.159(a)(1) and (a)(2).  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

In making this credibility determination, the Board does not find 
the Veteran's statements concerning the date of onset of his skin 
disorder to be credible since there is simply no evidence to 
support his contentions.  His VA outpatient treatment records 
from March to August 2005 and January 2006 simply do not 
corroborate his allegation that his current skin disorders are 
due to his exposure to Agent Orange during his military service, 
which ended so many years earlier.  In fact, there is no mention 
whatsoever of the etiology of the disorder in his VA outpatient 
treatment records.  

So even acknowledging there is proof of his claimed disability, 
there still is no competent and credible medical nexus evidence 
of record establishing a correlation between this current skin 
disorder and military service.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a skin disorder.  So there is no reasonable doubt to resolve 
in his favor, and this claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for a skin disorder, including 
due to Agent Orange exposure, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


